Citation Nr: 1523031	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  08-17 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 40 percent for diabetes insipidus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to March 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In December 2010 and again in August 2014, the case was remanded for additional development.

The issue of service connection for chronic kidney disease has been raised by the record (in a September 2014 VA examination report), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to an extraschedular rating in excess of 60 percent for diabetes insipidus and entitlement to a total rating based on individual unemployability due to service-connected disability(TDIU) are REMANDED to the AOJ.  VA will notify the Veteran if action is required.


FINDING OF FACT

The Veteran's diabetes insipidus has been manifested by one (and not more than two) episode(s) of parenteral hydration in a year.


CONCLUSION OF LAW
A 60 percent rating for diabetes insipidus is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code (Code) 7909 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in September 2006, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

Pertinent private and VA medical records have been secured.  The Veteran was afforded VA examinations (which the Board finds adequate, as they include all findings needed to rate the disability).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran's testimony elicited at the September 2010 hearing by the undersigned focused on the elements necessary to substantiate the instant claim; it reflects that he is aware of what is necessary to substantiate his claim, and what must still be shown.  A deficiency in the conduct of the hearing is not alleged.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On September 2006 VA examination, the Veteran stated that medication controlled his diabetes insipidus intermittently and sporadically.  It was noted he was continuing to drink as much as two and one-half gallons of water per day.  He urinated three times during the night and approximately every two hours during the day.  He had daily pedal edema that subsided to a variable degree overnight.  The diagnosis was idiopathic diabetes insipidus.

A private physician reported in October 2010 that he saw the Veteran for diabetes mellitus.  He noted the Veteran mentioned he had diabetes insipidus diagnosed more than 20 years earlier, and that he had been on medication since then.  

On January 2011 VA examination, the Veteran reported his symptoms included excessive thirst and polyuria.  It was noted that he had experienced one episode of dehydration in the previous 12 months, but that it did not require parenteral hydration; he drank three gallons of water in addition to one-half gallon of other fluids daily.

The Veteran was admitted to a VA hospital in January 2011.  The assessments included acute and chronic kidney disease and diabetes insipidus.  It was indicated that the etiology of acute  kidney disease was unknown, but that the chronic kidney disease was most likely due to diabetes mellitus nephropathy and the acute component was most likely pre-renal as the Veteran was responding well to intravenous fluids.  His diabetes insipidus was said to be stable, as was hyponatremia.  

The Veteran was seen in the emergency room of a VA hospital in December 2012 for complaints of generalized weakness and dizziness/orthostasis with decreased appetite.  He was subsequently admitted to the hospital where it was noted his condition improved after intravenous fluids.  

On VA endocrine examination in September 2014, the diagnosis was diabetes insipidus.  The Veteran was noted to be on medication for it.  He reportedly was not drinking more than 32 ounces over a 24-hour period, and was not urinating anymore.  He received dialysis three times a week.  It was indicated he had been advised by his primary care physician to stop taking medication for diabetes insipidus.  There was a feeling of thirst that was more likely due to fluid restriction and diabetes mellitus.  It was noted he had been twice hospitalized at the VA, including once for "dehydration."  The Veteran's wife stated she was not sure how many times he had needed intravenous fluids for dehydration, and thought he had been hospitalized about seven or eight times, but was not sure if they were for dehydration.  The examiner noted there were records of dehydration needing intravenous fluids in January 2011.  VA records since show he was seen for acute on chronic kidney disease, and the etiology was most likely diabetic nephropathy.  

On September 2014 VA nephrology examination, the examiner concluded it was less likely than not that the Veteran's chronic kidney condition or end stage renal disease was incurred in or caused by an in-service injury or illness.  He stated that the condition was less likely than not related to the Veteran's service-connected diabetes insipidus which is a hypothalamic-pituitary disorder.  He added that the Veteran's current renal disability is related to his long-standing hypertension and diabetes requiring insulin.  

In January 2015, a VA physician stated he reviewed the Veteran's records, and commented "[d]uring the last years, the Veteran did not have any episodes of polyuria and near continuous thirst, because he has severe kidney failure without significant renal output."

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A 100 percent rating is assigned for diabetes insipidus with polyuria with near-continuous thirst, and more than two documented episodes of dehydration requiring parenteral hydration in the past year.  A 60 percent rating is assigned for polyuria with near-continuous thirst, and one or two documented episodes of dehydration requiring parenteral hydration in the past year.  A 40 percent rating is assigned for polyuria with near-continuous thirst, and one or more episodes of dehydration in the past year not requiring parenteral hydration.  38 C.F.R. § 4.119, Code 7909.

The record establishes that the Veteran has received intravenous fluids in January 2011 and again in December 2012.  The Board acknowledges there are conflicting opinions of record regarding the etiology of the Veteran's kidney disease.  In September 2014, a Board certified VA physician opined that the service-connected diabetes insipidus was a significant contributing factor to the development of acute on chronic renal failure.  Thus, the administration of intravenous fluids in January 2011 may be attributed to the Veteran's service-connected diabetes insipidus, warranting a 60 percent rating.  As more than two episodes of parenteral hydration in a one year period are not been shown, there is no basis for a 100 percent rating.  


ORDER

A 60 percent rating is granted for diabetes insipidus, subject to the regulations governing payment of monetary awards, and to the further action ordered below.





REMAND

The undersigned has been advised by the Quality Review Section of the Board that the issues of entitlement to an extraschedular rating in excess of 60 percent for diabetes insipidus and entitlement to a TDIU rating have been raised by the record, failure to address which would constitute grievous error. .

Specifically, it was noted that on September 2006 VA examination it was reported that symptoms of the Veteran's diabetes insipidus included pedal edema, which is not included in the schedular criteria for rating diabetes insipidus (and therefore warrants referral to the Director of Compensation and Pension for consideration of an extraschedular increased, or separate, rating).

Furthermore, it was noted that examiners' observations on January 2011 and September 2014 VA examinations regarding the Veteran's occupational impairment (in particular as due to his treatment with dialysis) raised a claim for TDIU in the context of the instant claim for increase.  Inasmuch as the record is not clear whether the impact on employment flows from the diabetes insipidus itself or from the Veteran's kidney disease (the matter of service connection for which is referred to the AOJ above), this matter requires further medical development, followed by AOJ adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should prepare an appropriate summary describing the Veteran's pedal edema and noting that it is not included in the schedular criteria for rating diabetes insipidus, and refer the matter to the VA Director of Compensation and Pension for consideration of an extraschedular rating that acknowledges that clinical finding.

2.  The AOJ should also arrange for the record to be forwarded to an appropriate physician for review and an advisory medical opinion regarding whether the occupational impairment described on January 2011 and September 2014 VA examinations is attributable to the Veteran's service-connected diabetes insipidus or to co-existing (and not service-connected) other disability.  Thereafter, following all further development necessary the AOJ should adjudicate the raised claim for a TDIU rating.

3.  The AOJ should then review the record and readjudicate the two remanded claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


